Citation Nr: 1133480	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1954 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Huntington, West Virginia regional office (RO) of the Department of Veterans Affairs (VA). The rating decision denied the Veteran's claim for an increased rating for hypertension.

The Veteran appeared before the undersigned Veterans Law Judge at a Central Office Board hearing in June 2009; a transcript of which is of record. 

During the June 2009 hearing, the Veteran's representative raised claims of entitlement to service connection, to include on a secondary basis to hypertension, for a kidney condition, erectile dysfunction, and a liver condition. These claims are REFERRED to the RO for appropriate action.


FINDING OF FACT

The evidence does not show diastolic blood pressure reading predominantly 110 or more or diastolic readings of 200 or more during the appeal period.


CONCLUSION OF LAW

The criteria for the assignment of an increased rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic Code 7101 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in May 2008 and January 2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded a VA examination in February 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that his hypertension is more severe than the current 10 percent rating reflects. As the evidence establishes that the Veteran's symptoms do not approximate the criteria for a higher rating in accordance with the Schedule, this claim is denied.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2010). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

The Veteran is currently assigned a 10 percent rating for hypertension under Diagnostic Code 7101. In accordance with the Schedule, a 10 percent evaluation is warranted for hypertensive vascular disease (essential arterial hypertension) where the diastolic pressure is predominantly 100 or more or when systolic pressure is predominantly 160 or more; a minimum 10 percent evaluation is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more. A 20 percent evaluation requires diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more. A 40 percent evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent evaluation requires diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.

The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. Id. at Note (1).

The Veteran filed his claim for an increased rating in January 2007.  The following blood pressure readings are relevant to his claim for an increased rating.  The readings with an asterisk were taken and reported by the Veteran. 

Date		Reading
1/1/07		209/114, 175/101 
1/2/07		163/112, 147/98
1/16/07	144/86, 131/81, 124/80
5/29/07	157/92, 190s/100s
5/31/07	137/87
6/7/07		220s/110s, 190s/110s, 203/115, 140/80
6/8/07*	136/94
6/9/07*	161/114, 155/98
6/10/07*	173/101, 167/100
6/11/07*	183/110, 156/99
6/12/07*	187/111, 150/98
6/13/07*	171/103, 150/96, 174/104
6/14/07*	148/91, 174/104
6/15/07*	159/97, 178/100
6/16/07*	169/98, 169/98, 163/96
6/20/07	191/108, 108/72, 112/70
6/22/07*	197/114, 163/101
6/23/07*	184/99, 146/91
6/24/07*	173/100
6/25/07*	158/98, 140/91
6/27/07*	190/110
7/1/07	*	166/101, 175/106, 167/96, 155/80
7/2/07*	183/101
7/3/07*	186/106, 137/91, 169/98
7/4/07*	176/105, 166/106, 166/103
7/05/07*	195/110, 193/114
7/6/07*	179/104, 173/101
7/6/07		161/96, 144/86
7/9/07*	177/102
7/10/07*	178/100, 163/99, 162/100, 181/89, 176/105
7/11/07*	191/102, 169/101
12/2/07	201/120, 221/127, 175/109, 180/106, 150/97
8/5/08		221/96, 224/130, 188/93, 173/107, 179/91, 210/88, 222/96, 244/130
8/6/08		97/60
8/9/07*	186/107
8/10/07*	175/100
8/18/08	127/76
9/17/08	154/84, 134/82
12/5/08	166/90, 154/86
1/25/09	161/97
2/27/09	148/89, 138/78
4/5/09		162/92
4/14/09	136/83
6/17/09	232/99
6/29/09	148/89, 155/89
11/27/09	121/73
2/23/10	168/86
2/25/10	187/103, 184/101, 161/92
4/18/10	197/107
5/4/10		138/79
5/14/10	138/71
6/29/10	178/97
6/30/10	213/107, 202/117, 160/85, 118/77, 159/88, 161/88
7/1/10	 	154/86, 134/86, 126/75, 120/74, 133/81, 138/82
7/2/10		148/80, 157/85, 147/87, 138/76, 212/100, 148/84
7/3/10		195/94, 148/84, 112/65, 112/69, 141/76
7/4/10		118/66, 122/76, 154/84, 140/83
7/15/10	139/81, 184/141
7/16/10	92/67
7/19/10	145/87
7/20/10	126/83
7/21/10	151/95
7/22/10	163/80	
8/17/10	115/63
8/20/10	127/76
9/10/10	153/92
9/11/10	106/69, 125/88
9/12/10	181/97, 162/93, 163/80
9/13/10	133/95, 131/70, 133/69
9/14/10	125/75, 138/78
9/28/10	107/63
12/26/10	151/86

While there are some systolic blood pressure readings of at least 200 mm and diastolic readings of 110 mm or more, the Schedule requires the Veteran's reading to be predominantly above those values.  Out of 72 dates of treatment and 156 blood pressure readings, only 21 (or 13 percent) of those readings were above 200 mm for systolic or 110 mm for diastolic.  The clear predominance of the blood pressure readings do not approximate findings for a 20 percent rating pursuant to Diagnostic Code 7101. 

The Board has also considered the Veteran's lay statements and sworn testimony. While the Veteran believes that his symptoms are of such severity as to warrant a higher rating for his hypertension, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to his symptoms, the blood pressure readings do not approximate the criteria necessary for a higher rating.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  

The Veteran has expressed frustration about what he perceives as an undue delay in obtaining compensation from VA when he was discharged from active service in December 1974, and complains that he was not adequately compensated when his disorder was first recognized as service connected. Essentially, he argues that his blood pressure readings at the time of his discharge from service were high enough to warrant a rating in excess of 10 percent.

The period cited by the Veteran is not relevant to the Board's present inquiry. The Board is obligated to consider the severity of the Veteran's disability from the date of his claim for an increased rating.  Francisco, 7 Vet. App. at 58.  (Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.)  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Id.

The schedular rating criteria applicable to this claim essentially involve a mechanical evaluation based upon clinical test results. With due application of the schedular provisions, the blood pressure readings of record do not contemplate a rating for hypertension based on these symptoms. As discussed above, the Veteran does not have the elevated blood pressure readings necessary to warrant a rating in excess of 10 percent, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101. Accordingly, a rating in excess of 10 percent is denied.

As a final point, the Board finds that there is no showing that the Veteran's hypertension reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.  Although the Veteran was treated in the emergency room for elevated blood pressure, as a whole, the condition is not productive of marked interference with employment that is not contemplated by the current rating, or required frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  The Veteran is over 76 years of age, and the record shows that he retired - not from medical disability. In the absence of these factors, the criteria for submission for assignment of an extra-schedular rating are not met.  The Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


